DETAILED ACTION
In Applicant’s Response filed 5/17/2021, Applicant has amended claims 8 and 15 and submitted a declaration. Claims 1-7 have been cancelled. Currently, claims 8-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration Under 37 CFR 1.132
The Declaration of Hiroji Fukuta under 37 CFR 1.132 filed 5/17/2021 is insufficient to overcome the rejection of the claims based upon Fukuda (JP2009247384A) as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The Office has noted the Declarant’s arguments on pages 1-2 of the Declaration that the claimed invention differs from the Fukuda ‘384 prior art device because element 12 in the prior art device “at least partly restrain[s] plantar/dorsal flexing movement of the upside section of the ankle joint” because a part of element 12 extends in front of the tibia 51. Declarant further argues that even if the straps were attached at a lowermost areas of the element, the combination of element 12 with the straps would “still at least partly restrain impede or make plantar/dorsal flexing movement more difficult but will not prevent such movement because the ankle is not completely covered by element 12. Thus, for at least this reason, the Office is not persuaded by Declarant’s argument.
The Office has also noted Declarant’s arguments on page 2 that plantar/dorsal movement is prevented because the pillar 11 at the upper section is fixed and if it was moved that the device would no longer have effectiveness as an ankle support and could cause pain and injuries. The Office is not persuaded by this argument, however, because as discussed in the claim rejections (below) the Fukuda ‘384 reference discloses that there is flexibility with respect to the attachment of the straps to element 11 which permits a user to configure the straps in various configurations, such as a configuration where the straps are attached to element 11 at a lowermost area of the element such as at a location directly adjacent to element 12. Such a configuration would leave the uppermost part of element 11 unfixed and, therefore, covering the ankle but unable to press on the upside of the user’s ankle in the absence of a compressive force which would otherwise have been provided by the straps. However, element 11 is not expected to be capable of moving such that the device would no longer have effectiveness as an ankle support or could cause pain and injuries because, the straps will still be used to hold the device on the user’s limb and element 11 is expected to remain in a location/position where it will cover the ankle but it will not press 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP2009247384A).
With respect to claim 8, Fukuda discloses an inner-side pillar supporter (ankle inner support member 10 shown in figures 1-4, 7 and 9) comprising:
a plate-shaped pillar (the support member 10 has a plate shape – translation page 2, paragraph 17) including a fixed portion (structure comprising elements 11 and 13 as shown in figure 2) configured to come into contact with an inner side in a downside of an ankle joint at a malleolus medialis thereof from an inner side of a calcaneus (as shown in use on the ankle of a user in figures 3-4, placement described on translation page 2 paragraph 16 and page 3 paragraph 1) and an inversion preventing portion (element 12 in figures 1-2) formed integrally with the fixed portion configured to extend over an upside of the ankle joint at the malleolus medialis (formed integrally with elements 11 and 13 as shown in figure 2; extends upwardly from element 13 to provide a bulging portion that extends upwards along the ankle over the medial malleolus as shown in figures 3-4; this element assists in preventing inversion as described in paragraph 1 on page 3 of the translation); and
a fixing member (belts 16, 17a and 17b in figure 7) configured to press-fix the fixed portion of the pillar from the inner side of the calcaneus onto the inner side in the downside of the ankle joint at the malleolus medialis (as shown in figure 9 the belts hold elements 11 and 13 against the ankle during use; attachment using the belts is described on page 3 paragraphs 3-7) 
Fukuda does not, however, explicitly disclose that the fixing member and inversion preventing portion are configured so that the inversion preventing portion does not press the upside of the ankle joint.
Fukuda does, however, teach that the part 12 bulges outward “not to compress the medial malleolus part of the ankle” (translation; abstract). Furthermore, the belts (16, 17a/17b) are removably attached to surface fastener 15 (translation pg 3) which covers the surface of element 11 as shown in figure 8. Thus, the belts are interpreted as being capable of attachment to fastener 15 at any location on element 11, not just at the exact positions shown in figure 9. This flexibility with respect to the attachment of the straps to element 11 permits a user to configure the straps in various configurations, such as a configuration where the straps are attached to element 11 at a lowermost area of the element such as at a location directly adjacent to element 12. Such a configuration would leave the uppermost part of element 11 unfixed and, therefore, covering the ankle but unable to press on the upside of the user’s ankle in the absence of a compressive force which would otherwise have been provided by the straps. Therefore, although Fukuda does not explicitly disclose the exact configuration of the fixing member and inversion preventing portion which would result in the inversion preventing portion not pressing on the upside section of the ankle joint, these elements are capable of being configured to provide this result and it would have been obvious to one having ordinary 
Fukuda also does not explicitly disclose that the upside section of the ankle joint is capable of plantar/dorsal flexing movement without ever being restrained by the inversion preventing portion. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Fukuda which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, as shown in figures 9 and 10, element 12 is positioned on a side of the foot/ankle and does not cover the front of the foot/ankle. Thus, element 12 is not expected to restrain swinging of the ankle joint at an upper section in a front-rear direction (i.e. plantar/dorsal flexing) since it is not located in a position where it can impede or prevent such movement. Thus, the device of Fukuda is interpreted as being capable of being used so that the upside section of the ankle joint is capable of plantar/dorsal flexing movement without ever being restrained by the inversion preventing portion.
With respect to claim 9, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the inversion preventing portion of the pillar (element 12) has such a horizontal width that is configured to extend over the entire upside of the ankle joint (as shown in figures 3-4).
claim 10, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixing member includes a strip-shaped bandage (the belts 16, 17a and 17b are configured as elongated strips as shown in figure 7).
	With respect to claim 11, Fukuda discloses the invention substantially as claimed (see rejection of claim 10) and also discloses that the pillar (plate shaped portion of support 10) and one of opposite ends of the bandage are fixed to one another (one end of each of the belts 17a and 17b is attached to support member 10 at 18b as shown in figure 7; belt 16 has one end attached to support member 10 at 18a as shown in figure 7).
With respect to claim 12, Fukuda discloses the invention as claimed (see rejection of claim 10) and also discloses that the bandage (belts 16, 17a and 17b) comprises: a strip-shaped body portion (as shown in figures 7 and 9 the belts are configured as elongated strips) configured to be wound (as shown in figure 9); and a fastener that fastens the strip-shaped body portion (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9 and that such straps are capable of being fastened to themselves via the hook and loop fasteners to arrive at a configuration where the end attaches to the surface or “face side” of the belt such as in the arrangement shown in figure 6); the body portion including:
a central strip portion (inherent structural feature of the belts 16, 17a and 17b – interpreted as being the center region of the belts located between the opposing ends) and a leading-end strip portion extending from the central strip portion (inherent structural feature of 
a trailing-end strip portion extending from the central strip portion (inherent structural feature of the belts 16, 17a and 17b – interpreted as being the ends of the belts 17a/b attached at 18b in figure 7) to a trailing-end side thereof  (interpreted as being the side of the device where the ends of belts 17a/b are attached at 18b as shown in figures 7 and 9), the trailing-end strip portion being configured to be provided in a circle (as shown in figure 9 the belts 17a/b encircle the user’s heel at least once before being attached via fasteners to the support and being attached at 18b in figure 7); and
the fastener is provided at the leading-end strip portion and is applied to the fixed portion (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 - the "fixed portion” is interpreted as being the structure comprising elements 11 and 13 as shown in figure 2).
ANNOTATED figure 9 of Fukuda (JP2009247384A)

    PNG
    media_image1.png
    375
    585
    media_image1.png
    Greyscale


	With respect to claim 13, Fukuda discloses the invention substantially as claimed (see rejection of claim 10) and also discloses a detachable fastener that is detachably provided at a location where the fixed portion comes into contact with the bandage (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9).
With respect to claim 14, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixed portion (elements 11 and 13) includes a cushioning material on a face thereof (pad 11a shown in figure 2) that is configured to face the inner side of the ankle joint (pad 11a is positioned on the inner side of the support as described on page 2 paragraph 16 of the translation, and therefore inherently is configured to face the inner side of the ankle when positioned on a user’s foot as in figures 3-4), the cushioning material configured to come into contact with the inner side of the ankle joint (pad 11a is 
With respect to claim 15, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixing member (belts 16, 17a/b) and the inversion preventing portion (element 12; fig 1-2) are configured so that the ankle joint is capable of swinging at an upper section in a front-rear direction without being restrained by the inversion preventing portion (as shown in figures 9 and 10, element 12 is positioned on a side of the foot/ankle and does not cover the front of the foot/ankle – thus, element 12 is not expected to restrain swinging of the ankle joint at an upper section in a front-rear direction since it is not located in a position where it can impede or prevent such movement).
With respect to claim 16, Fukuda discloses the invention substantially as claimed (see rejection of claim 12) and also discloses that the bandage (belts 16, 17a and 17b) consists of the strip-shaped body portion (as shown in figures 7 and 9 the belts are configured as elongated strips) and the fastener (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9 and that such straps are capable of being fastened to themselves via the hook and loop fasteners to arrive at a configuration where the end attaches to the surface or “face side” of the belt such as in the arrangement shown in figure 6).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/17/2021 have been considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, has been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant's arguments on pages 5-6 of the Response have been fully considered but for at least the same reasons as provided above with respect to the same arguments in the Declaration, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786                

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786